Hart, J. (after stating the facts). The decision of the circuit court proceeded upon the theory that, under the facts alleged in the complaint, a tenancy from year to year was created, and the plaintiffs were not entitled to recover because they had not given the notice to quit required under such a tenancy. To reverse the judgment, counsel for the plaintiffs have cited cases which hold that under a state of facts similar to those alleged in the complaint a tenancy from year to year is not created. We do not deem it necessary to discuss or to review these cases, because this court has held to the contrary. We have held to the common-law rule that a tenant under a lease for a term of years, by holding over after the end of the term without any new agreement, and paying rent according to the terms of the lease, which has been accepted by the landlord, becomes a tenant from year to year, and that this tenancy cannot be terminated by either party except upon notice of six months. Belding v. Texas Produce Co., 61 Ark. 377; Lamew v. Townsend, 147 Ark. 282, and Peel v. Lane, 148 Ark. 79. According to the allegations of the complaint, the lease was for a period of three years, with a stipulated rental payable monthly in advance. The lease terminated on the 25th day of January, 1920. After that time the tenant continued to hold the premises and pay rent under the terms of the prior lease until December 14,1921. The landlord accepted the rent. Hence by election of the parties a tenancy from year to year was created. The act of the tenant in holding over and of the landlord in accepting rent under the terms of the prior lease created the relation of tenancy from year to year, and it was not within the power of either to throw off that relation, however onerous it might be, without giving the notice of six months required by the common law. Of course this implication of law might have been rebutted by proof, but such a course was not adopted in the present case. Indeed, the demurrer admitted the allegations of the complaint to be true; and by declining to plead further, the plaintiffs elected to try the issues on the allegations of the complaint. Therefore the judgment will be affirmed.